Name: Commission Implementing Regulation (EU) NoÃ 1010/2011 of 12Ã October 2011 fixing an acceptance percentage for the issuing of export licences, rejecting export licence applications and suspending the lodging of export licence applications for out-of-quota sugar and isoglucose
 Type: Implementing Regulation
 Subject Matter: beverages and sugar;  international trade;  trade;  tariff policy
 Date Published: nan

 13.10.2011 EN Official Journal of the European Union L 268/14 COMMISSION IMPLEMENTING REGULATION (EU) No 1010/2011 of 12 October 2011 fixing an acceptance percentage for the issuing of export licences, rejecting export licence applications and suspending the lodging of export licence applications for out-of-quota sugar and isoglucose THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), Having regard to Commission Regulation (EC) No 951/2006 of 30 June 2006 laying down detailed rules for the implementation of Council Regulation (EC) No 318/2006 as regards trade with third countries in the sugar sector (2), and in particular Article 7e in conjunction with Article 9(1) thereof, Whereas: (1) According to Article 61, first subparagraph, point (d) of Regulation (EC) No 1234/2007 the sugar produced during the marketing year in excess of the quota referred to in Article 56 of that Regulation may be exported only within the quantitative limit fixed by the Commission. (2) Commission Implementing Regulation (EU) No 372/2011 of 15 April 2011 fixing the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2011/2012 marketing year (3) sets the above mentioned limits. This Regulation will apply only from 1 January 2012 and therefore the quantitative limit for the exports of out-of-quota sugar and isoglucose until the end of the 2011/2012 marketing year will only be available from this date. (3) For the 2011/2012 marketing year an acceptance percentage should therefore be set at zero for quantities applied from 3 October 2011 to 7 October 2011 and the lodging of export licence applications for sugar and isoglucose should be suspended. For the 2011/2012 marketing year all export licence applications for sugar and isoglucose submitted on 10, 11, 12, 13 and 14 October 2011 should accordingly be rejected, HAS ADOPTED THIS REGULATION: Article 1 1. For 2011/2012 marketing year export licences for out-of-quota sugar and isoglucose for which applications were lodged from 3 October 2011 to 7 October 2011, shall be issued for the quantities applied for, multiplied by an acceptance percentage of 0 %. 2. For 2011/2012 marketing year applications for out-of-quota sugar and isoglucose export licences submitted on 10, 11, 12, 13 and 14 October 2011 are hereby rejected. 3. For 2011/2012 marketing year the lodging of applications for out-of-quota sugar and isoglucose export licences shall be suspended for the period 17 October 2011 to 31 December 2011. Article 2 This Regulation shall enter into force on the day of its publication in the Official journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 October 2011. For the Commission, On behalf of the President, JosÃ © Manuel SILVA RODRÃ GUEZ Director-General for Agriculture and Rural Development (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 178, 1.7.2006, p. 24 (3) OJ L 102, 16.4.2011, p. 8.